                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 HELSON PABÓN GONZÁLEZ,

                              Plaintiff,
        v.                                                               ORDER

 SALAM SYED, JOLINDA WATERMAN,                                        16-cv-852-jdp
 and DANE ESSER,

                              Defendants.


       In a March 9, 2020 order, I dismissed plaintiff Helson Pabón González’s federal claims,

leaving only his diversity-jurisdiction state-law medical malpractice claims. Dkt. 103. I noted

that Pabón González had still not authorized release of his medical records, which defendants

needed to litigate the remining claims. I gave Pabón González a final chance to sign defendants’

proposed authorization form and I warned him that if he did not do so, I would dismiss the

case. Id. Now defendants have informed the court that Pabón González did not return an

authorization form to them by the March 23 deadline I set, and they ask me to dismiss the

case. Dkt. 104. I will grant that motion and dismiss the case for Pabón González’s failure to

share his medical records.
                                         ORDER

       IT IS ORDERED that defendants’ motion to dismiss the case, Dkt. 104, is GRANTED.

This case is DISMISSED with prejudice. The clerk of court is directed to enter judgment for

defendants and close this case.

       Entered April 8, 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                            2
